NOTICE                          NO. 5-01-0710
 Decision filed 04/04/06. The text of
 this decision may be changed or                     IN THE
 corrected prior to the filing of a
 Petition   for    Rehearing   or   the   APPELLATE COURT OF ILLINOIS
 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________
EDITH SKIDMORE, Special Administrator of    ) Appeal from the
the Estate of Clifford Skidmore, Deceased,  ) Circuit Court of
                                            ) St. Clair County.
   Plaintiff-Appellee,                      )
                                            )
v.                                          ) No. 00-L-557
                                            )
GATEWAY WESTERN RAILWAY COMPANY,            ) Honorable
                                            ) Stephen M. Kernan,
   Defendant-Appellant.                     ) Judge, presiding.
________________________________________________________________________

            PRESIDING JUSTICE SPOMER 1 delivered the opinion of the court:
            The Illinois Supreme Court, in the exercise of its supervisory authority, instructed us
to vacate our prior judgment in this cause and reconsider this case in light of its decision in

Gridley v. State Farm Mutual Automobile Insurance Co., 217 Ill. 2d 158 (2005). Skidmore v.

Gateway Western Ry. Co., 217 Ill. 2d 625 (2006). On February 22, 2006, we vacated our

prior judgment, and we now reconsider the case.
            The plaintiff, Edith Skidmore, as the special administrator of the estate of Clifford



            1
                Justice Maag participated in oral argument. Presiding Justice Spomer was later

substituted on the panel and has read the briefs and listened to the audiotape of oral
argument.




                                                       1
Skidmore, deceased, filed a wrongful death action in the circuit court of St. Clair County
against the defendant, Gateway Western Railway Company, a corporation with its principal

place of business in St. Clair County. The action arose from a railroad crossing accident that
occurred in Lafayette County, Missouri. The defendant filed a motion to dismiss based on
interstate forum non conveniens. The defendant's motion to dismiss and uncontradicted

supporting documentation established that the decedent, the plaintiff, and the operator and
the crew of the train that struck the decedent are all residents of Missouri. Both eyewitnesses
were residents of Missouri. The accident was investigated by a Missouri state trooper and an

accident reconstructionist team from Missouri. Following the accident, members of a
Missouri fire-and-rescue squad assisted in removing the decedent from his vehicle, and a

medical treatment team from Missouri provided medical treatment to the decedent. The

decedent was airlifted to the Kansas City Research Hospital, where he was pronounced dead

soon after arrival.
       The circuit court denied the defendant's motion to dismiss the case on the grounds of

interstate forum non conveniens. We granted the defendant's petition for leave to appeal and

affirmed the circuit court's order. Skidmore v. Gateway Western Ry. Co., 333 Ill. App. 3d
947 (2002). The Illinois Supreme Court, in the exercise of its supervisory authority, has

directed us to reconsider our judgment in light of its decision in Gridley v. State Farm Mutual

Automobile Insurance Co., 217 Ill. 2d 158 (2005). For the reasons set forth below, we
reverse the order of the circuit court and remand with directions for the circuit court to
dismiss the action.

       In Gridley, the plaintiff filed a class action complaint in the circuit court of Madison
County alleging that the defendant was unjustly enriched and violated the Illinois Consumer
Fraud and Deceptive Business Practices Act (Consumer Fraud Act) (815 ILCS 505/1 et seq.

(West 2000)) in connection with the defendant's sale of salvage vehicles. Gridley, 217 Ill. 2d

                                              2
at 160. The plaintiff was a resident of Louisiana and the complaint alleged that the defendant
had obtained clean titles to salvage vehicles in Louisiana and marketed them at higher prices,

in violation of Louisiana's title laws. Gridley, 217 Ill. 2d at 162. The circuit court denied the
defendant's motion to dismiss on the basis of interstate forum non conveniens. Gridley, 217
Ill. 2d at 162. The appellate court, holding that the record before the circuit court lacked the

information necessary for a forum non conveniens analysis, remanded the cause to the circuit
court for further discovery. Gridley, 217 Ill. 2d at 163.
       After addressing the error of the appellate court in remanding the cause for further

discovery on the location and identity of putative members of a class that had not yet been
certified, and after discussing the issue of the plaintiff's inability to state a claim under the

Consumer Fraud Act, the Illinois Supreme Court went on to address the forum non

conveniens issue on its merits with regard to the plaintiff's remaining claim of unjust

enrichment. Gridley, 217 Ill. 2d at 169. The court recognized that a trial court's decision on
a forum non conveniens motion will be reversed only if it can be shown that the trial court

abused its discretion in balancing the various factors at issue. Gridley, 217 Ill. 2d at 169

(citing Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 176-77 (2003)). Forum non
conveniens is a flexible doctrine requiring an evaluation of the total circumstances, rather

than a consideration of any single factor. Gridley, 217 Ill. 2d at 169 (citing Peile v. Skelgas,

Inc., 163 Ill. 2d 323, 336-37 (1994)). In determining whether forum non conveniens applies,
the trial court must balance private-interest factors affecting the convenience of the litigants
and public-interest factors affecting the administration of the courts. Gridley, 217 Ill. 2d at

169-70 (citing Bland v. Norfolk & Western Ry. Co., 116 Ill. 2d 217, 223-24 (1987)). Gridley
described the private-interest factors:
       " '(1) the convenience of the parties; (2) the relative ease of access to sources of

       testimonial, documentary, and real evidence; and (3) all other practical problems that

                                               3
       make trial of a case easy, expeditious, and inexpensiveBfor example, the availability
       of compulsory process to secure attendance of unwilling witnesses, the cost to obtain

       attendance of willing witnesses, and the ability to view the premises (if appropriate).'
       " Gridley, 217 Ill. 2d at 170 (quoting First American Bank v. Guerine, 198 Ill. 2d
       511, 516 (2002)).

Gridley described the public-interest factors:
       " '(1) the interest in deciding localized controversies locally; (2) the unfairness of
       imposing the expense of a trial and the burden of jury duty on residents of a county

       with little connection to the litigation; and (3) the administrative difficulties presented
       by adding further litigation to court dockets in already congested fora.' " Gridley, 217

       Ill. 2d at 170 (quoting Guerine, 198 Ill. 2d at 516-17).

       A further consideration is deference to a plaintiff's choice of forum. Gridley, 217 Ill.

2d at 170 (citing Dawdy, 207 Ill. 2d at 173). A plaintiff's right to select the forum is
substantial, and unless the factors weigh strongly in favor of a transfer, the plaintiff's choice

of forum should rarely be disturbed. Gridley, 217 Ill. 2d at 170 (citing Dawdy, 207 Ill. 2d at

173). Thus, when a plaintiff chooses his home forum or the site of the accident or injury, it is
reasonable to assume that the choice of forum is convenient. Gridley, 217 Ill. 2d at 170

(citing Dawdy, 207 Ill. 2d at 173). However, when the plaintiff is foreign to the chosen

forum and when the action giving rise to the litigation did not occur in the chosen forum, the
plaintiff's forum is accorded less deference. Gridley, 217 Ill. 2d at 170 (citing Dawdy, 207
Ill. 2d at 173-74). The Gridley court also recognized that the fact that the defendant was

headquartered and did business in Illinois is not dispositive in a forum non conveniens
analysis. Gridley, 217 Ill. 2d at 172; see also Vinson v. Allstate, 144 Ill. 2d 306 (1991). " 'A
forum non conveniens motion *** causes a court to look beyond the criterion of venue when

it considers the relative convenience of a forum.' " (Emphasis in original.) Gridley, 217 Ill.

                                                4
2d at 172 (quoting Vinson, 144 Ill. 2d at 311).
       Applying the foregoing factors, the Gridley court found that the circuit court had

abused its discretion in denying the defendant's motion to dismiss based upon forum non
conveniens. Gridley, 217 Ill. 2d at 171. The court found that because the plaintiff was
foreign to Madison County and the action giving rise to the litigation occurred in Louisiana,

not Madison County, the plaintiff's choice of forum was to be accorded less deference.
Gridley, 217 Ill. 2d at 173. The private-interest factors weighed in favor of a Louisiana
forum because all events, witnesses, and documents were located in Louisiana. Gridley, 217

Ill. 2d at 174. Furthermore, Illinois courts do not have subpoena power in Louisiana,
affecting the ability to secure the attendance of unwilling witnesses by compulsory process.

Gridley, 217 Ill. 2d at 174. The public-interest factors also favored Louisiana because

Louisiana has an interest in applying its law in its own courts, Illinois had no interest in being

burdened with the litigation, and Illinois residents should not be burdened with jury duty
given the fact that the action did not arise in, and had no relation to, Illinois. Gridley, 217 Ill.

2d at 175.

       The facts of this case are virtually identical to those in Gridley. The fact that the
defendant's home office is located in St. Clair County, while affecting venue, is not

dispositive of the forum non conveniens issue. The plaintiff's choice of forum is given little

deference because the plaintiff and the decedent are Missouri residents and the accident at
issue occurred in Missouri. The private-interest factors favor a Missouri forum because all
the witnesses, including the engineer and the crew of the train, the police department,

accident reconstruction experts who investigated the scene, and the medical providers who
treated the decedent, are located in Missouri. Illinois has no subpoena power over Missouri
residents and, thus, has no ability by the use of compulsory process to secure the attendance

of unwilling witnesses who reside in Missouri. The public-interest factors favor Missouri

                                                 5
because Missouri has an interest in applying its own law in its own courts. Illinois has no
interest in being burdened by litigation concerning an automobile accident occurring in

Missouri and involving Missouri residents. For the same reasons, there is no reason to
burden Illinois residents with jury duty given the fact that the action did not arise in, and has
no relation to, Illinois.

       Because the private- and public-interest factors weigh strongly in favor of Missouri as
the appropriate forum in which to try this cause, the circuit court abused its discretion in
denying the defendant's motion to dismiss. Accordingly, we reverse the order of the circuit

court and remand the cause with directions for the circuit court to dismiss the action in
accordance with Illinois Supreme Court Rule 187(c)(2) (134 Ill. 2d R. 187(c)(2)).



       Reversed; cause remanded with directions.


       HOPKINS and McGLYNN 2, JJ., concur.




       2
           Justice Kuehn participated in oral argument. Justice McGlynn was later substituted
on the panel and has read the briefs and listened to the audiotape of oral argument.




                                               6
                                        NO. 5-01-0710
                                           IN THE

                             APPELLATE COURT OF ILLINOIS
                                  FIFTH DISTRICT
___________________________________________________________________________________
      EDITH SKIDMORE, Special Administrator of    ) Appeal from the
      the Estate of Clifford Skidmore, Deceased,  ) Circuit Court of
                                                  ) St. Clair County.
         Plaintiff-Appellee,                      )
                                                  )
      v.                                          ) No. 00-L-557
                                                  )
      GATEWAY WESTERN RAILWAY COMPANY,            ) Honorable
                                                  ) Stephen M. Kernan,
         Defendant-Appellant.                     ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:   April 4, 2006
___________________________________________________________________________________

Justices:         Honorable Stephen L. Spomer, P.J.

                 Honorable Terrence J. Hopkins, J., and
                 Honorable Stephen P. McGlynn, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Paul M. Brown, Anthony L. Franks, Thompson, Coburn, LLP, One Firstar Plaza,
for              St. Louis, MO 63101-1693
Appellant
___________________________________________________________________________________

Attorney         Kevin T. Hoerner, Becker, Paulson, & Hoerner, P.C., 5111 West Main Street,
for              Belleville, IL 62226
Appellee
___________________________________________________________________________________